Order entered October 27, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01323-CV

                          IN RE YESHMEL WRIGHT, Relator

                Original Proceeding from the 291st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F07-71955-U

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE